The plaintiff in error moves for taxation of costs. The only item in its bill which is disputed is a charge of $237.00 for "transcript of evidence paid to official court reporter." Ordinarily, and in the absence of a contract to the contrary, the expense incurred in procuring a transcript of the evidence necessary for the consideration of an appeal is taxable as costs in favor of the prevailing party. Robinson v. Honolulu RapidTransit  Land Co., 20 Haw. 467, 468; Tyler v. Wise, 21 Haw. 166;  Magoon v. Lord-Young Co., 23 Haw. 187. The undisputed facts in this case are, however, that after the rendition of the verdict the parties ordered the transcript under an oral agreement entered into between them that each should pay one-half of the cost. Nothing was said at that time with reference to the taxation of the item as costs. The agreement to pay one-half each was unqualified. Under these circumstances the item is not now taxable as costs. "An expenditure for a transcript ordered by the opposing parties under an unqualified agreement entered into by them that each would pay *Page 854 
one-half of the expense is not taxable as costs in favor of the prevailing party." Scott v. Kona Development Co., 21 Haw. 462.
The item in question is disallowed. The costs are taxed in the total sum of $93.75.